Citation Nr: 0328934	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  02-12 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith
INTRODUCTION

The veteran served on active duty from April 24, 2000, to 
October 13, 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 rating decision of the Department 
of Veteran's Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The RO, in pertinent part, denied entitlement 
to service connection for left shoulder and right knee 
disorders.

In April 2003 the veteran provided oral testimony before the 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

It is the veteran's contention that he currently has 
disorders of the left shoulder and right knee which are of 
service origin.  At the April 2003 hearing he argued that he 
incurred injuries to the left shoulder and right knee during 
service.  He pointed out that he ultimately was released from 
service as a result of the severity of his right knee 
condition.  

Approximately 12 years before entering service, he sprained 
his right knee, but he pointed out that this injury had 
healed many years ago and had never given him any trouble 
prior to the inservice injury.  He had never injured his left 
shoulder prior to service.  

The Board notes that the veteran has not been examined by VA 
medical personnel.  It is believed that such an examination 
is necessary to determine the nature and etiology of any 
current left shoulder and right knee disabilities.  

Additionally, the Board observes that additional due process 
requirements may be applicable as a result of the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  In this regard, the VBA AMC should 
contact the veteran and request that he 
identify the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
of his left shoulder or right knee since 
service.  After obtaining any necessary 
authorization or medical releases, the 
VBA AMC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  


Regardless of the veteran's response, the 
VBA AMC should secure all outstanding VA 
treatment records.

If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the appellant and his representative 
should be so notified.  

3.  The VBA AMC should schedule the 
appellant for a VA examination by an 
orthopedic surgeon or other available 
medical specialist to determine the 
nature, extent of severity, and etiology 
of any current left shoulder or right 
knee disorder which may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

The examiner should review the 
appellant's claims folder, specifically 
the service medical records (SMRs) and 
any other additional relevant medical 
records procured in connection with this 
claim.  Based on a review of the claim's 
folder, the orthopedic specialist is 
asked to provide an opinion as to the 
following questions:  

Does the appellant currently suffer from 
any disorder(s) of the left shoulder 
and/or right knee, and if so, is it at 
least as likely as not that any such 
disorder(s) is/are related to active 
service, or if pre-existing service, 
was/were aggravated thereby?  

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC  should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  
In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issues of entitlement to 
service connection for a left shoulder 
disorder and a right knee disorder.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure without good cause 
shown to report for any scheduled VA examination(s) may 
adversely affect the outcome of his claim for service 
connection.  38 C.F.R. § 3.655 (2002).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


